oRIGniAL                                   09/06/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 22-0449


                                       OP 22-0449

                                                                          irILEO
 BRIAN N. ARVIDSON,
                                                                          SEP 0 6 2022
                                                                        Bovven Greenwood
             Petitioner,                                              Clerk of Supreme Court
                                                                         State of tvlontana

       v.
                                                                   ORDER
 CAPTAIN BRAGG,
 Lewis and Clark County Detention Center,

              Respondent.



       Self-represented Petitioner Bryan N. Arvidson has filed a Petition for Writ of
Habeas Corpus, indicating illegal incarceration because on two separate occasions in July,
one of the jail officers refused to give him his medication and put Arvidson in lockdown
for about twelve hours.
      Arvidson asserts violations of his constitutional rights, such as individual dignity
and due process. He contends that the experiences while being held in detention, have
exacerbated his prior childhood trauma. Arvidson requests that the Lewis and Clark
County Detention Center (LCCDC) should have a "due process mechanism" to allow
inmates some recourse prior to the removal of rnedication and being place in lockdown for
disciplinary reasons.
      This Court has pointed out previously that "when considering the due process rights
of inmates, it is exceedingly important to remember that prison disciplinary actions `taken
place in a closed, tightly controlled environment peopled by those who have chosen to
violate the criminal law and who have been lawfully incarcerated for doing so." Jellison
v. Mahoney, 1999 MT 217, ¶ 8, 295 Mont. 540, 986 P.2d 1089. Recently, we stated that
"[t]he government custodian responsible for the custody and care of incarcerated persons
has a constitutional duty to provide for the 'general well being' and 'basic human needs'
of incarcerated persons[.]" Disability Rights Mont. v. Mont. Judicial Dists. 1-22, No. OP
20-0189, 2020 Mont. LEXIS 2061 (Apr. 14, 2020) (citation omitted). Jail and prison
administrators must balance the safety of jail personnel along with the inmates' safety
while managing improper conduct.
      The remedy of habeas corpus is not the vehicle for constitutional complaints or
conditions of confinement in a detention center. See Gates v. Missoula Cnty. Comm'rs,
235 Mont. 261, 262, 766 P.2d 884, 884-85 (1988). We have concluded before that the
habeas corpus "statute allows a prisoner to challenge the legal sufficiency of the cause for
incarceration." Gates, 235 Mont. at 262, 766 P.2d at 884-85 (emphasis in original). While
Arvidson has alleged that the cause of his incarceration is unlawful, his claims do not go
to the cause of his incarceration. His claims are not remedied by a writ of habeas corpus.
Therefore,
       IT IS ORDERED that Arvidson's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Kathy Seeley,
First Judicial District Court, Lewis and Clark County; Angie Sparks, Clerk of District
Court, Lewis and Clark County, under Cause No. DC-2021-475; Captain Bradley Bragg,
LCCDC; Leo Gallagher, Lewis and Clark County Attorney; Suzanne R. Seburn, Defense
Counsel; counsel of record, and Bryan Arvidson personally.
      DATED this         'day of September, 2022.



                                                               Chief Justice
    Justices




3